Case: 18-11334     Date Filed: 04/09/2019    Page: 1 of 8


                                                                [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-11334
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 8:17-cr-00549-SDM-JSS-1


UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,

                                        versus

PIERRE WALKER,

                                                                    Defendant-Appellant.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (April 9, 2019)

Before MARCUS, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Pierre Walker appeals his concurrent 137-month sentences for conspiracy

with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(C) and 846;

possession with the intent to distribute cocaine, in violation of 21 U.S.C.
              Case: 18-11334     Date Filed: 04/09/2019    Page: 2 of 8


§ 841(a)(1),(b)(1)(C), and 18 U.S.C. § 2; and three counts of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

He argues that the district court erroneously found his Florida conviction for felony

battery to be a crime of violence for purposes of a sentence enhancement under

U.S.S.G. § 2K2.1(a)(3). He also argues that the district court plainly erred by

imposing sentences that exceed the statutory maximum for his possession of a

firearm by a convicted felon convictions. The government responds that Walker’s

first argument is foreclosed by binding caselaw, but it agrees that the district court

plainly erred in imposing sentences above the statutory maximum, and asks us to

remand for the limited purpose of correcting the sentences as to the firearm

convictions. Walker replies that his entire sentence, not just his firearm

convictions, should be vacated and remanded for further proceedings.

                                          I.

      We review de novo whether a defendant’s prior conviction qualifies as a

crime of violence under the Sentencing Guidelines. United States v. Palomino

Garcia, 606 F.3d 1317, 1326 (11th Cir. 2010).

      Under the Sentencing Guidelines, the unlawful possession of a firearm

carries a base offense level of 22 if the defendant committed any part of the offense

subsequent to sustaining at least 1 felony conviction for either a crime of violence


                                           2
              Case: 18-11334     Date Filed: 04/09/2019   Page: 3 of 8


or a controlled substance offense. U.S.S.G. § 2K2.1(a)(3). U.S.S.G. § 2K2.1

cross-references to U.S.S.G. § 4B1.2 for the definition of a crime of violence. Id.

§ 2K2.1, comment. (n.1). The elements clause of U.S.S.G. § 4B1.2(a) defines a

crime of violence as an offense that “has as an element the use, attempted use, or

threatened use of physical force against the person of another.” U.S.S.G.

§ 4B1.2(a)(1); United States v. Vail-Bailon, 868 F.3d 1293, 1297 n.5 (11th Cir.

2017).

       In determining whether an offense qualifies as a crime of violence, we begin

with the categorical approach, comparing the elements of the statute of conviction

with the generic definition of a crime of violence. United States v. Estrella, 758
F.3d 1239, 1244 (11th Cir. 2014). However, where the statute is divisible,

meaning that it sets out one or more elements of the offense in the alternative,

courts may apply the modified categorical approach, which allows courts to

examine certain records, in addition to the fact of conviction and statutory

definition for the offense, to determine whether committing the offense required

committing a crime of violence. Id. at 1245.

       The Florida Statutes provide that a person commits felony battery if he or

she:

       (a)   Actually and intentionally touches or strikes another person
             against the will of the other; and
                                          3
                Case: 18-11334     Date Filed: 04/09/2019    Page: 4 of 8




        (b)   Causes great bodily harm, permanent disability, or permanent
              disfigurement.

FLA. STAT. § 784.041.

        In Vail-Bailon, we held that Florida felony battery, in violation of Fla. Stat.

§ 784.041, necessarily requires the use of “physical force” and thus categorically

qualifies as a crime of violence under the elements clause of the 2014 version of

U.S.S.G. § 2L1.2, which is identical to U.S.S.G. § 4B1.2(a). 868 F.3d at 1299.

We concluded that because “great bodily harm, permanent disability, or permanent

disfigurement” must result from the “touch or strike,” the offense required a degree

of physical force sufficient to satisfy the elements clause. Id. at 1301-02. In

reaching this conclusion, we assumed that the defendant had committed felony

battery by a “touching,” the least of the acts criminalized by the statute. See id. at

1296.

        Under the prior precedent rule, we are bound by our prior decisions unless

and until they are overruled by the Supreme Court or this Court en banc. United

States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003). Although Walker argues

that Vail-Bailon was wrongly decided, our decisions remain binding unless and

until they are overruled. See Brown, 342 F.3d at 1246. Vail-Bailon held that

Walker’s conviction for Florida felony battery qualifies as a crime of violence


                                            4
               Case: 18-11334      Date Filed: 04/09/2019    Page: 5 of 8


under the elements clause of the Sentencing Guidelines. 868 F.3d at 1299.

Accordingly, we affirm as to this issue.

                                           II.

      Ordinarily, we review the legality of a criminal sentence de novo. United

States v. Prouty, 303 F.3d 1249, 1251 (11th Cir. 2002). Illegal sentences include

those that exceed the statutory maximum for a given offense. United States v.

Cobbs, 967 F.2d 1555, 1558 (11th Cir. 1992). However, when an appellant fails to

raise an argument regarding the statutory maximum at the district court level, we

will review only for plain error. United States v. Smith, 532 F.3d 1125, 1129 (11th

Cir. 2008). Under the plain error standard, the defendant must show that: (1) the

district court erred, (2) the error was plain, (3) the error affected his substantial

rights, and (4) the error seriously affected the fairness of the judicial proceedings.

United States v. Ramirez-Flores, 743 F.3d 816, 822 (11th Cir. 2014).

      A sentence that exceeds the statutory maximum constitutes plain error.

United States v. Eldick, 393 F.3d 1354, 1354 n.1 (11th Cir. 2004) (per curiam).

Such a sentence affects a defendant’s substantial rights and seriously affects the

fairness of the judicial proceedings. United States v. Sanchez, 586 F.3d 918, 930

(11th Cir. 2009). The maximum term of imprisonment for possession of a firearm




                                            5
              Case: 18-11334     Date Filed: 04/09/2019   Page: 6 of 8


by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), is 120 months. 18

U.S.C. § 924(a)(2).

      Where one conviction in a multi-count case contains a restrictive statutory

maximum sentence, the Sentencing Guidelines provide that the sentence for the

conviction carrying the restrictive maximum should run concurrently with those

convictions capable of accommodating the sentence. U.S.S.G. § 5G1.2(c). The

sentence for the conviction with the restrictive maximum will “be set at the lesser

of the total punishment and the applicable statutory maximum, and be made to run

concurrently with all or part of the longest sentence.” Id. § 5G1.2, comment. (n.1).

      We have “broad discretion to fashion an appropriate mandate on remand

after the vacatur of a sentence.” United States v. Martinez, 606 F.3d 1303, 1304

(11th Cir. 2010). On remand, there is no automatic right to a full resentencing

hearing with the defendant’s presence. United States v. Brown, 879 F.3d 1231,

1237 (11th Cir. 2018). This is because resentencing proceedings fall along a

spectrum, with some being as “unconstrained and open-ended as the initial

sentencing,” and others involving merely a “technical revision of the sentence

dictated by the appeals court.” Id.

      As a rule, we treat sentences on multiple counts as a single package. Id. at

1239. When a multi-count sentence incorporates an illegal sentence, the entire


                                         6
              Case: 18-11334     Date Filed: 04/09/2019   Page: 7 of 8


case should be remanded for resentencing. United States v. Gari, 572 F.3d 1352,

1366 (11th Cir. 2009). If the district court viewed a defendant’s sentence as a

“package,” with each component of the sentence dependent on the other, the

district court “may” revisit the entire sentence in a multi-count case on remand,

even if only a single component of the sentence is defective. United States v.

Fowler, 749 F.3d 1010, 1016-17 (11th Cir. 2014). However, it is in the interest of

judicial economy for the district court “not to redo that which has been done

correctly at the first” sentencing hearing. United States v. Rogers, 848 F.2d 166,

169 (11th Cir. 1988). Accordingly, we may commit decisions as to whether a

resentencing hearing is necessary and the scope of such a hearing to the discretion

of the district court. Gari, 572 F.3d at 1366.

      As the government concedes, the district court plainly erred by imposing

sentences that exceeded the statutory maximum for Walker’s firearm convictions.

Because the firearm convictions were part of a sentencing package, we vacate the

sentences for all counts and remand for resentencing. However, we leave to the

district court’s discretion whether to hold a resentencing hearing and the scope of

such a hearing. Gari, 572 F.3d at 1366.




                                          7
                Case: 18-11334   Date Filed: 04/09/2019   Page: 8 of 8


      Accordingly, we affirm in part as to the district court’s application of

U.S.S.G. § 2K2.1 and vacate Walker’s sentences on all counts of convictions for

resentencing.

      AFFIRMED IN PART,
      VACATED AND REMANDED IN PART.




                                          8